IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KEVIN BRIAN BASS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5537

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 13, 2016.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Kevin Brian Bass, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Anne C. Conley, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, JJ., and DAVIS, WILLIAM, E., ASSOCIATE JUDGE, concur.